On Rehearing.
Morgan, J.
In this case the error which we granted the rehearing to correct was in the decree. We affirmed the judgment of the district court, when we intended to reverse it.
A further examination of the record satisfies us that the principles upon which the case was decided were correctly stated.
*297It is therefore ordered, adjudged, and decreed that our former judgment be set aside and annulled, and it is now ordered, adjudged, and decreed that the judgment of the district court be avoided, annulled, ancl reversed, and'that tho property described in plaintiff’s petition be declared subject to the mortgage therein recited, and that the same be seized and sold, and the amount of the judgments as recited in the petition against Joseph B. Woolfolk be paid out of the proceeds thereof, with all the costs and costs of this suit.